Citation Nr: 1733510	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to basic eligibility for VA nonservice-connected pension benefits.

2.  Entitlement to service connection for a psychiatric disability (claimed as psychosis and apathy).

3.  Entitlement to service connection for a skin disability (claimed as shingles).

4.  Entitlement to service connection for residuals of a laceration.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to September 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative decision (addressing the VA nonservice-connected pension issue) and a May 2008 rating decision (addressing the three service connection issues) of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to present testimony at a Travel Board hearing in February 2012, but she failed to report to that hearing.  Because the record does not contain further explanation as to why the Veteran failed to report to that hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.   See 38 C.F.R. § 20.704 (2016).

In May 2012, the case was remanded by another Veterans Law Judge for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

The issues of entitlement to service connection for a psychiatric disability, for a skin disability, and for residuals of a laceration are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDING OF FACT

The Veteran did not have any active military, naval, or air service during a period of war.



CONCLUSION OF LAW

The Veteran does not meet the threshold service requirement for eligibility for nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA has no application where (as here) under governing law (38 U.S.C.A. § 1521) the Veteran is not eligible for the benefit sought, as she did not have any active military, naval, or air service during a period of war.  No amount of notice or assistance would enable her to obtain the benefit sought.

The relevant development requested by the Board's May 2012 remand - specifically, obtaining the Veteran's service personnel records - was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  [While the Board's May 2012 remand also instructed the AOJ to adjudicate the issue of nonservice-connected pension in a rating decision, the Board finds that this issue was properly adjudicated by the AOJ in the May 2008 administrative decision on appeal.]

Legal Criteria, Factual Background, and Analysis

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A Veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The Vietnam era and the Persian Gulf War are included among recognized periods of war.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2.  The Vietnam era is defined as: (A) the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and (B) the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning on August 2, 1990 and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

In the current case, although the Veteran completed more than 90 days of active service, none of her service was during a period of war.  She claims entitlement to nonservice-connected pension benefits based upon active service from May 1980 to September 1982; this is the term of the Veteran's service as verified by the National Personnel Records Center (NPRC).  She has not alleged that she had active service at any other time.  The period of the Veteran's service falls squarely within the interval following the Vietnam era and before the Persian Gulf War.  The Veteran's own statements, as well as official service department records, do not support that she had active service during a period of war.

In sum, the Veteran does not meet the threshold service requirement for basic eligibility for nonservice-connected pension benefits; she did not serve in active military, naval, or air service during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  As service department records do not show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension benefits is denied.


REMAND

Pursuant to the Board's May 2012 remand, the AOJ scheduled the Veteran for VA psychiatric and skin examinations with regard to the claims remaining on appeal.  The record reflects that she failed to report to these examinations in December 2016.  Later in December 2016, the AOJ mailed her a Supplemental Statement of the Case (SSOC) to a [redacted] address; this December 2016 SSOC was returned to sender.

In April 2017, the AOJ re-mailed the December 2016 SSOC to the Veteran, along with a letter notifying her of her rescheduled examinations, to a [redacted] address.  The record reflects that she failed to report to her rescheduled examinations later in April 2017.  In May 2017, the AOJ mailed her an updated SSOC to the [redacted] address.  In July 2017, the AOJ mailed her a letter to the [redacted] address stating that her appeal was being returned to the Board; this July 2017 letter was returned to sender.

In August 2017, the AOJ re-mailed the July 2017 letter to the Veteran at a new address, on [redacted].  There is nothing in the record to indicate that this letter was ever returned to sender.

Because the Veteran may not have received adequate notice of her scheduled VA examinations (for which she failed to report in December 2016 and again in April 2017), the Board finds that these examinations should be rescheduled, with a notice letter mailed to her at her correct address.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must verify the Veteran's current mailing address of record to ensure that it is correct.

2.  The AOJ should arrange for a psychiatric examination of the Veteran (with notice of this examination mailed to her correct address) to ascertain the likely cause of any psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity that is found or shown by the record.

(b) Please identify the likely cause for each diagnosed psychiatric disability.  Specifically, is it at least as likely as not (defined as a 50% or greater probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (with consideration of all pertinent service treatment records, as well as the Veteran's reports of continuous symptoms since service).

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3.  The AOJ should arrange for a skin examination of the Veteran (with notice of this examination mailed to her correct address) to ascertain the likely cause of any skin disability, including shingles and residuals of a laceration.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each skin disability entity that is found or shown by the record.  The Board would remind the examiner that the Veteran has claimed service connection for shingles and residuals of a laceration.

(b) Please identify the likely cause for each diagnosed skin disability.  Specifically, is it at least as likely as not (defined as a 50% or greater probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (with consideration of all pertinent service treatment records).

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4.  The AOJ should then review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for a psychiatric disability, for a skin disability, and for residuals of a laceration.  If any claim remains denied, the AOJ should issue a SSOC (mailed to the Veteran at her correct address), afford the Veteran the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


